Filed 2/18/16 P. v. Carrasco CA3
                                           NOT TO BE PUBLISHED



California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Butte)
                                                            ----



THE PEOPLE,                                                                                  C079565

                   Plaintiff and Respondent,                                    (Super. Ct. No. CM038764)

         v.

GERARDO ANTHONY CARRASCO,

                   Defendant and Appellant.




         Appointed counsel for defendant Gerardo Anthony Carrasco has filed an opening
brief that sets forth the facts of the case and asks this court to review the record and
determine whether there are any arguable issues on appeal.1 (People v. Wende (1979)




1      Defendant was advised by counsel of the right to file a supplemental brief within
30 days of the date of filing of the opening brief. More than 30 days elapsed, and we
received no communication from defendant.

                                                             1
25 Cal.3d 436.) Finding no arguable error that would result in a disposition more
favorable to defendant, we affirm the judgment.
       We provide the following brief description of the facts and procedural history of
the case. (See People v. Kelly (2006) 40 Cal.4th 106, 110, 123-124.)
       In May 2013, defendant was on active parole and wearing a GPS monitoring
device. When the device showed that defendant had not returned to his residence one
night, defendant’s location was tracked. Officers found defendant sitting with a woman
and holding a methamphetamine pipe to his mouth. Upon his arrest, he was found to
have a bag of marijuana, a bag of concentrated cannabis, a container of
methamphetamine, and a knife.
       Defendant was charged with possession of methamphetamine and possession of
concentrated cannabis. (Health & Saf. Code, §§ 11377, subd. (a), 11357, subd. (a).) It
was further alleged that he had served five prior prison terms and had two prior strike
convictions. (Pen. Code, §§ 667.5, subd. (b), 667, subd. (d), 1170.12, subd. (b).)
       Defendant pleaded no contest to possession of methamphetamine and admitted
having serviced a prior prison term. The remaining count and allegations in the
information were dismissed with a Harvey waiver.2 On June 25, 2014, the trial court
placed defendant on probation and ordered him to enroll in an outpatient program.
       On March 18, 2015, defendant’s urine sample tested positive for
methamphetamine and morphine. Thereafter, on April 10, 2015, defendant was
terminated from his rehabilitation program and moved to an unknown address without
reporting the change of address to his probation officer.
       A petition for violation of probation was filed on April 17, 2015, and, on June 10,
2015, defendant admitted to violating his probation by testing positive for




2      People v. Harvey (1979) 25 Cal.3d 754.

                                             2
methamphetamine and morphine, and by moving from his residence without permission.
The trial court sentenced defendant to the upper term of three years for possession of
methamphetamine and a consecutive year for his prior prison term, for a total of four
years in state prison. Defendant was ordered to pay various fines and fees, and was
awarded 156 days of presentence custody credit. Defendant appeals.
       Having undertaken an examination of the entire record, we find no arguable error
that would result in a disposition more favorable to defendant.
                                     DISPOSITION
       The judgment is affirmed.



                                                       NICHOLSON             , Acting P. J.



We concur:



      ROBIE                 , J.



      MAURO                 , J.




                                            3